Citation Nr: 0026790	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  99-03 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee disability.

2.  Entitlement to an increased (compensable) rating for 
chronic epididymitis, right, status post epididymectomy.

3.  Entitlement to an increased (compensable) rating for 
residuals of broken nose.  

4.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1981.  

In August 1990, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, denied 
entitlement to service connection for bilateral knee 
disability.  Following pertinent notice to the veteran the 
same month, a Notice of Disagreement was not received within 
the subsequent year.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the RO.  A 
hearing was held before a hearing officer at the RO in April 
1999, and the hearing officer's decision was entered in 
October 1999.  

In September 1998, the RO granted the veteran's claim of 
entitlement to service connection for tinnitus and assigned a 
noncompensable disability evaluation.  In an April 1999 
written statement, the veteran withdrew his appeal of that 
matter.  See 38 C.F.R. § 20.204(b) (1999).

The appeal was docketed at the Board in 1999.  

The first three issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.


FINDINGS OF FACT

1.  In August 1990, the RO denied entitlement to service 
connection for bilateral knee disability; following pertinent 
notice to the veteran the same month, a Notice of 
Disagreement was not received within the subsequent year.

2.  The additional evidence received since the unappealed 
August 1990 rating denial of service connection for bilateral 
knee disability is, in part, cumulative to that previously of 
record and is, in its entirety, not so significant that it 
must be considered in order to fairly decide the claim.

3.  Current manifestations of the veteran's service-connected 
chronic epididymitis, right, status post epididymectomy, 
include complaint of testalgia, without evidence of urinary 
tract infection; each testis is normal, and the veteran does 
not experience urinary frequency.

4.  Current manifestations of the veteran's service-connected 
residuals of broken nose include complaint of difficulty 
breathing through the nose during the daytime on occasion, 
without shortness of breath on exertion; obstruction is about 
15 percent in the left nostril, with lesser obstruction in 
the right.


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed August 1990 rating 
denial of service connection for bilateral knee disability is 
not new and material and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The criteria for a compensable rating for chronic 
epididymitis, right, status post epididymectomy, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.20, 4.31, 4115a, 4.115b, Diagnostic Code 7525 
(1999).

3.  The criteria for a compensable rating for residuals of 
broken nose have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.31, 4.97, Diagnostic 
Code 6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, the Board finds that each 
such claim is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for chronic epididymitis, 
right, status post epididymectomy, for which the RO has 
assigned a noncompensable rating under Diagnostic Codes 7599-
7525 of the Rating Schedule; and for residuals of broken 
nose, rated noncompensable under Diagnostic Code 6502.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of each 
disability for which entitlement to an increased rating is 
asserted.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to either disability for which entitlement to an 
increased rating is currently asserted on appeal.

I.  New and Material Evidence, Bilateral Knee Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1131 (West 1991).  The August 1990 rating denial 
of service connection for bilateral knee disability is final, 
based upon the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991).  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  
38 U.S.C.A. § 5108.  Therefore, the issue for appellate 
determination is whether the evidence received since the 
August 1990 decision is new and material under the provisions 
of 38 C.F.R. § 3.156(a).  In accordance with 38 C.F.R. 
§ 3.156(a), "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."

In denying service connection for bilateral knee disability 
in August 1990, the RO observed that service medical records 
were negative for any reference to a knee problem and that 
treatment for bilateral knee disability was initially 
rendered many years after the veteran's separation from 
service.  Evidence in the RO's possession in August 1990 
included the veteran's service medical records, which are 
negative for any reference to a knee problem.  Also of record 
in August 1990 was an August 1988 statement from Lou 
Angelicchio, M.D., wherein the physician alluded to the 
veteran's having injured his left knee in a then recent motor 
vehicle accident; the physician also indicated that pertinent 
X-ray examination revealed arthritis.  Also of record in 
August 1990 was a report pertaining to arthroscopic surgery 
performed on each of the veteran's knees at a non-VA facility 
in March 1989 in response to a preoperative diagnosis of 
bilateral chondromalacia.  

The August 1990 rating decision was final based upon the 
evidence then of record.   However, a claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the August 1990 decision that was the final 
adjudication that disallowed the veteran's claims.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999).  In Elkins, the 
court held that, first, the Secretary must determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156 (a); second, if new and material evidence has been 
presented, immediately upon reopening, the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened, is well grounded 
pursuant to 38 U.S.C.A. § 5107; and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

The RO received the veteran's application to reopen his claim 
in February 1998.  Evidence added to the record since August 
1990 includes a report (which was apparently not of record in 
August 1990) pertaining to VA outpatient treatment rendered 
the veteran in June 1988, at which time he presented with 
complaint of pain in his left knee in the aftermath of his 
involvement in a motor vehicle accident the previous evening; 
the pertinent assessment, following physical examination, was 
soft-tissue injury involving the left knee.  A December 1989 
VA outpatient record notes that the veteran was involved in a 
motor vehicle accident and diagnosed musculoskeletal pain; x-
rays of the veteran's knees showed no fractures or effusions.

Additionally, while a October 1994 statement from the veteran 
describes treatment at the VA Medical Center (VAMC) in 
Jackson, Mississippi, in January 1982, and at the VAMC in San 
Francisco, California, the VAMCs advised the RO that the 
veteran was unknown to them.  A report pertaining to 
treatment rendered the veteran under apparently non-VA 
auspices in February 1996 reflects an assessment of 
"possible" arthritis involving each knee.  In October 1996, 
the veteran presented for VA outpatient treatment with 
complaint that each knee was painful and had given way in the 
aftermath of a fall one week earlier; physical examination 
revealed fluid in each knee, and the assessment was 
fibromyalgia with knee effusion.  In May 1997, the veteran 
presented for VA outpatient treatment with complaint of 
having experienced swelling and drainage in his right knee; 
there was no pertinent assessment.  When he was seen at a VA 
facility, apparently in response to fibromyalgia, in August 
1997, the findings on physical examination included crepitus 
in each knee; the veteran's history of having undergone 
arthroscopic surgery involving each knee following a motor 
vehicle accident in which he "sustained dashboard trauma" was 
noted.

At his April 1999 personal hearing at the RO, the veteran 
testified that he sustained bilateral knee injuries in 
service in the motor vehicle accident in which he injured his 
nose and reported treatment for knee pain and stiffness at 
Fort Orb, California.  Months after discharge, he described 
treatment at the VAMC in Jackson, Mississippi, and said he 
was treated at the San Francisco VAMC.  He was in a second 
car accident several years after discharge.  

The veteran asserts that he sustained some trauma to each 
knee when he was involved in a motor vehicle accident in 
service in December 1980, but indicates that, because of the 
serious head injury he sustained in the accident, the medical 
personnel who treated him did not examine his knees.  Medical 
records reflect treatment for a nose injury sustained during 
a motor vehicle accident in December 1980, but are entirely 
negative for treatment of bilateral knee pain and there were 
no findings of a knee disorder.  

The veteran has asserted that he sustained bilateral knee 
injury in service that was treated by VA soon after 
discharge.  He testified at his April 1999 hearing that he 
was treated for the knee pain at Fort Orb, California.  
However, as set forth in detail on the preceding pages, in 
December 1980, the veteran was treated for a nose injury and 
did not describe knee pain. 

In sum, the evidence received since the August 1990 decision 
to deny service connection for a bilateral knee disorder 
consists of VA and private medical records and the veteran's 
oral and written statements asserting his contentions that he 
had a bilateral knee disorder in service.  Nevertheless, the 
veteran is not qualified as a lay person to furnish 
etiological opinions or medical diagnoses, as this requires 
medical expertise.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).

In considering whether new and material evidence has been 
submitted to reopen his related claim for service connection 
for bilateral knee disability, the Board has determined that 
the evidence added to the record since August 1990 is not new 
and material.  In reaching such conclusion, the Board is 
constrained to point out that the recently received June 1988 
and August 1997 VA outpatient treatment reports merely 
convey, collectively, that the veteran had been involved in a 
motor vehicle accident in 1988, in response to which he had 
undergone arthroscopic surgery involving each knee.  These 
items thus convey information of which the RO was aware 
(given the August 1988 statement from Dr. Angelicchio and 
March 1989 report from the non-VA facility) in August 1990.  
Similarly, the February 1996 item bearing on "possible" 
arthritis involving each knee conveys information, at least 
with respect to such pathology involving the left knee, of 
which the RO was aware in August 1990.  Because the foregoing 
items in each instance comprise evidence which is 
"cumulative" to that of which the RO was previously aware, 
they are, in accordance with the related aspect of 38 C.F.R. 
§ 3.156(a), not "new".  Further, none of the recently 
received items of evidence bears on the veteran's period of 
service and, therefore, no such item is "material".  In light 
of the above observations, then, it is concluded that no item 
of "new and material" evidence, i.e., no item of evidence 
that is so significant that it must be considered in order to 
fairly decide the merits of the claim, in accordance with the 
above-cited provisions of 38 C.F.R. § 3.156(a), has been 
submitted in conjunction with the veteran's attempt to reopen 
his claim for service connection for bilateral knee 
disability.  Therefore, such claim is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

II.  Increased Rating, Chronic Epididymitis

The veteran's chronic epididymitis, right, status post 
epididymectomy, is rated analogous to chronic epididymo-
orchitis in accordance with Diagnostic Code 7525.  38 C.F.R. 
§ 4.20.  The latter condition, in turn, is rated as urinary 
tract infection under 38 C.F.R. § 4.115a, pursuant to which a 
10 percent rating is warranted for urinary tract infection 
which requires long-term drug therapy, 1-2 hospitalizations 
per year and/or requiring intermittent intensive management.  
However, pursuant to 38 C.F.R. § 4.31, where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a noncompensable rating, a noncompensable 
rating will be assigned where the required residuals are not 
shown.

Service connection for chronic epididymitis, right, status 
post epididymectomy, was granted by the RO in a January 1982 
rating decision that assigned the non-compensable disability 
evaluation.  In February 1998, the RO received the veteran's 
claim for an increased rating.

At his April 1999 hearing and in written statements, the 
veteran asserts that he wears boxer shorts instead of briefs 
in an effort to alleviate testalgia and contends, in essence, 
that his service-connected chronic epididymitis, right, 
status post epididymectomy, is more severely disabling than 
currently evaluated.  In this regard, when he was examined by 
VA in April 1999, the veteran indicated that he was obliged 
to urinate three to four times per night.  He also indicated 
that he had difficulty starting a stream.  On physical 
examination, his right testis was free of masses and the 
epididymis could not be palpated; the left testis "was also 
normal".  

When he was examined by VA in December 1999, the veteran 
indicated that his urinary problems of frequency and 
decreased stream, presumably in reference to having asserted 
experiencing the same when he was examined by VA in April 
1999, had (as recorded by the examiner) "since resolved".  It 
was noted that the veteran had three months earlier (i.e., 
"in September") undergone surgical repair in response to 
bilateral varicocele.  On physical examination, each testis 
was normal on palpation.  

In considering the veteran's claim for an increased rating 
for his service-connected chronic epididymitis, right, status 
post epididymectomy, the Board has no reason to dispute his 
assertion relative to experiencing testalgia, in response to 
which he indicates that, in an effort to alleviate the pain, 
he wears boxer shorts instead of briefs.  Notwithstanding the 
foregoing consideration, however, the Board is of the 
opinion, in light of the reasoning advanced hereinbelow, that 
an increased rating for his service-connected chronic 
epididymitis, right, status post epididymectomy, is not in 
order.  In making such determination, the Board would point 
out that there is no indication that the veteran has, at any 
time within the time period relevant to this aspect of the 
appeal, experienced a urinary tract infection, which 
consideration precludes any notion of awarding a 10 percent 
rating in accordance with the pertinent provision (bearing on 
urinary tract infection) of 38 C.F.R. § 4.115a set forth 
above.  In addition, while the veteran indicated on the April 
1999 VA examination that his urinary frequency was such that 
he was obliged to void three to four times per night, he 
related on the subsequent December 1999 examination that such 
problem had, apparently owing to (nonservice-related) 
intervening surgery, "since resolved".  The latter 
consideration, in turn, precludes any notion of awarding a 
compensable rating in accordance with the pertinent provision 
of 38 C.F.R. § 4.115a that bears on urinary frequency.  
Finally, the reports pertaining to each of the above-cited VA 
examinations reflect that the veteran yet retains each 
testis, precluding a compensable rating under the provisions 
of 38 C.F.R. § 4.115b, Diagnostic Code 7524 (1999).  In view 
of the foregoing, then, and in the absence of evidence 
documenting such disablement as is necessary for the minimum 
authorized compensable rating (under any pertinent Diagnostic 
Code), the Board concludes, in accordance with the above-
stated provisions of 38 C.F.R. § 4.31, that the veteran's 
presently assigned noncompensable rating for chronic 
epididymitis, right, status post epididymectomy, is wholly 
proper.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to chronic epididymitis-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, when he was examined by VA in 
April 1999, the veteran, as was noted above, indicated that 
he wore boxer shorts instead of briefs in an effort to 
alleviate testalgia.  Even ignoring that the veteran's 
ability to function normally is apparently not otherwise 
compromised by his chronic epididymitis, the Board observes 
that, based on the report of his December 1999 VA 
examination, his scrotal pain was apparently substantially 
relieved by surgery accomplished in September 1999.  The 
foregoing consideration, in the Board's view, militates 
persuasively against any notion of entitlement to a higher 
disability rating predicated on the provisions of 38 C.F.R. 
§ 4.10.  Finally, the Board has also given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of the veteran's service-
connected chronic epididymitis more closely approximate those 
required for a compensable rating than they do the disability 
rating currently assigned.  Therefore, the Board is unable to 
identify a reasonable basis for a grant of this aspect of the 
benefit sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.10, 4.20, 4.115b, Diagnostic Code 7525.

III.  Increased Rating, Residuals of Broken Nose

In accordance with Diagnostic Code 6502, a 10 percent rating 
is warranted for deviated nasal septum with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502.  However, pursuant to 38 C.F.R. § 4.31, where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide for a noncompensable rating, a 
noncompensable rating will be assigned where the required 
residuals are not shown.

Service connection for residuals of a broken nose was granted 
by the RO in an August 1990 rating decision that awarded a 
noncompensable disability evaluation.  In February 1998, the 
RO received the veteran's claim for an increased rating.

At his April 1999 hearing and in written statements, the 
veteran asserts that he has problems breathing out of each 
nostril and contends, in essence, that his service-connected 
residuals of broken nose are more severely disabling than 
currently evaluated.  He reported nosebleeds and constant 
breathing problems.  In this regard, when he was examined by 
VA in June 1998, the veteran indicated that he would snore at 
night with some erratic breathing.  On physical examination, 
the veteran's septum was noted to be slightly deviated to the 
left.  He had an obstruction of "about 15%" involving the 
left nostril, with lesser obstruction in the right.  

When he was examined by VA in April 1999, the veteran's wife 
indicated that he did not breathe well through his nose when 
he slept.  The veteran indicated that he would, on occasion, 
have difficulty breathing through his nose during the day.  
On physical examination, the veteran was noted to have 
hypertrophic bilateral inferior turbinates "with a relatively 
straight septum."  The related examination impression was 
possible obstructive sleep apnea versus chronic snoring.

In considering the veteran's claim for an increased rating 
for his service-connected residuals of broken nose, the Board 
would point out that, while a 10 percent disability rating is 
assignable under Diagnostic Code 6502 for deviated nasal 
septum with 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, the maximum 
obstruction involving either of the veteran's nostrils is 
"about 15%", the same being in the left.  There is lesser 
(though not stated in degrees numerically) obstruction in the 
right nostril.  Given the foregoing, then, and in the absence 
of evidence documenting such requisite nostril obstruction 
(relative to either nostril) as is necessary for the minimum 
authorized compensable rating under Diagnostic Code 6502, the 
Board concludes, in accordance with the above-stated 
provisions of 38 C.F.R. § 4.31, that the veteran's presently 
assigned noncompensable rating for residuals of broken nose 
is appropriate.  Finally, the Board has not disregarded a 
suggestion advanced by the veteran's representative, in a VA 
Form 646 dated in April 2000, to the effect that the 
veteran's nasal fracture be rated under the Code provision 
bearing on rhinitis or sinusitis.  The Board respectfully 
declines to do so, however, since the veteran was assessed on 
the April 1999 VA examination as merely having "[p]ossible 
chronic rhinosinusitis" (italics added).  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to nasal fracture-occasioned impairment in the veteran's 
ability to function under the ordinary conditions of daily 
life.  In this regard, however, the Board would merely point 
out that, to whatever extent the veteran's ability to breathe 
is compromised, it would appear to be minimal even on 
exertion, inasmuch as he indicated on the occasion of each of 
the above-addressed VA examinations that he experienced no 
shortness of breath on exertion.  The foregoing 
consideration, in the Board's view, militates persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.  
Finally, the Board has also given consideration to the 
provisions of 38 C.F.R. § 4.7 set forth above.  However, the 
record does not show that the actual manifestations of the 
veteran's service-connected residuals of broken nose more 
closely approximate those required for a compensable rating 
than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 
4.97, Diagnostic Code 6502.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
bilateral knee disability is denied. 

A compensable rating for chronic epididymitis, right, status 
post epididymectomy, is denied.

A compensable rating for residuals of broken nose is denied.  


REMAND

Concerning his claim for service connection for fibromyalgia, 
the veteran contends, in substance, that he presently has the 
same due to the bodily trauma he sustained when he was 
involved (as service medical records document) in a motor 
vehicle accident in service in December 1980.  While the 
veteran was assessed by VA in August 1997 as having 
fibromyalgia, the record is negative for any item of evidence 
relating the same to his period of service.  

The Board notes that VA does not have a statutory duty to 
assist a claimant in developing facts pertinent to a claim 
that is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) and 
Grivois v. Brown, 6 Vet. App 136, 140 (1994).   In fact, VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  
However, if a claimant's application for benefits is 
incomplete, VA shall notify him of the evidence necessary to 
complete the application. 38 U.S.C.A. § 5103(a).  An 
application is incomplete if VA is put on notice of the 
likely existence of competent evidence that would, if true, 
be relevant to, indeed, necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).

In the above-cited VA Form 646, dated in April 2000, the 
veteran's representative indicates that one Dr. Lou 
Angelicchio (who was referenced by the Board above in 
conjunction with its disposition of the veteran's claim for 
service connection for bilateral knee disability) reportedly 
advised the veteran that the trauma he sustained in the 
December 1980 inservice motor vehicle accident resulted "in 
the incurrence of fibromyalgia."  Since the foregoing has now 
been brought to VA's attention, the Board is of the opinion 
that the veteran should be given an opportunity to procure a 
statement to such effect from Dr. Angelicchio before the 
Board further considers his claim for service connection for 
fibromyalgia.  Further development to facilitate the 
accomplishment of the same is, therefore, specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should advise the veteran to 
procure, and thereafter submit to the RO, 
a statement or other item of 
correspondence from Dr. Lou Angelicchio 
bearing on a relationship between the 
veteran's period of service and his 
presently assessed fibromyalgia.  

2.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the final issue listed on 
the title page.

3.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. J. DRUCKER
Acting Veterans Law Judge
	Board of Veterans' Appeals
	





 

